Citation Nr: 1540567	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This matter was before the Board in June 2014, at which time it was remanded in order for the RO to issue a statement of the case to the Veteran and to provide the Veteran an opportunity to perfect an appeal.  After the RO issued an August 2014 statement of the case, the Veteran perfected an appeal.  This appeal was then certified to the Board for appellate review.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

A psychiatric disability has not been present during the period of the claim.


CONCLUSIONS OF LAW

A psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in December 2011, prior to the initial adjudication of the claim.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records and his VA treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

The Veteran was provided a VA examination in February 2012 with respect to his claimed psychiatric disability.  The examiner thoroughly reviewed the Veteran's relevant treatment records, considered the Veteran's statements, and administered a clinical evaluation, all of which allowed for a fully-informed evaluation of the claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the February 2012 VA examination report is adequate for purposes of adjudicating the Veteran's service connection claim.  

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

In November 2011, the Veteran submitted a claim of entitlement to service connection for "mental health," asserting that this disability began during his active duty without further elaboration.  In December 2011, the Veteran submitted a statement wherein he claimed that he experienced "several stressful things," but did not provide any additional details beyond stating that his mental health problems are due to in-service stress.  

A review of the Veteran's service treatment and personnel records demonstrates that he was counseled by his superiors on 13 occasions due to unsatisfactory performance.  Eventually, it was decided that the Veteran might benefit from being transferred into the Personal Development Unit.  Thereafter, it was decided that the Veteran should be referred to the Mental Hygiene Clinic for an evaluation.  Subsequent to this evaluation, the examiner determined the following:

This [Airman Basic] appears to be in perfect touch with reality, in the psychiatric sense, and is well-oriented, showing no signs of psychosis or any other psychiatric disorder warranting action under AFM 35-4.

Additionally, the examiner found:

Psychiatrically there is no reason to discharge this man; however, his performance over the 48 days he has been here indicates that he will be unable to train and/or adjust, and should be separated from his squadron on that basis.  

The examiner's impression was, "no apparent psychiatric disorder warranting action under AFM 35-4."  The Veteran was honorably discharged in March 1971 at the convenience of the government.  Consequent to this discharge, the Veteran completed a Report of Medical History.  Therein, the Veteran endorsed "nervous trouble of any sort."  Medical personnel reviewed this report and, contrary to the Veteran's assertion, found that the Veteran had not experienced a significant illness or injury since his induction.  

In February 2012, the Veteran underwent a VA examination.  After reviewing the evidence of record, interviewing the Veteran, and administering a clinical evaluation, the examiner opined as follows:

[The] [V]eteran does not currently meet diagnostic criteria for any mental illness.  From my interview with the [V]eteran and reviewing his military and VA records, it does not appear that this [V]eteran has a mental illness, except for a possible history of alcohol abuse.  The [V]eteran was very vague with me about his alcohol use history and there are no clear psychosocial consequences from his alcohol use (no DUI's/legal problems, job loss, etc.).  The [V]eteran first consumed alcohol 3 years after discharge from the military, so there is no possible aggravation of a possible alcohol use disorder due to military service.  The [V]eteran does not have an anxiety disorder; the only anxiety symptom that he reported to me at all is worrying about having enough money, which would be normal for anyone given his current life situation and circumstances.  There is no evidence of the [V]eteran's brief military service causing or aggravating any mental illness.  In strictly legal terms, the [V]eteran's military service did NOT cause or aggravate any mental illness.

There is no other medical evidence showing that the Veteran has been found to have a psychiatric disorder.

Thus, neither the service records nor the post-service medical evidence shows that the Veteran has ever had a psychiatric disability.

In essence, the evidence of this claimed disability is limited to the Veteran's own statements.  While the Veteran is competent to identify the symptoms that he has experienced and he might sincerely believe that he has a psychiatric disorder that is related to his active service, he does not possess the expertise required to diagnose a psychiatric disorder.  In any event, the Veteran's lay opinion is less probative than the medical evidence showing that he did not have a psychiatric disorder in service and does not have one currently. 

The Board does acknowledge that the February 2012 VA examiner indicated the possible existence of an alcohol use disorder.  However, the examiner did not diagnose an alcohol use disorder.  In any event, service connection may not be granted for a primary alcohol abuse as a matter of law.  38 U.S.C.A. §§ 105, 1110.  

Accordingly, this claim must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


